Name of Investor:
       
Total Value of Investment:
     

 
SHOW ME ETHANOL, LLC
 
PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (this “Purchase Agreement”) is made by and between Show
Me Ethanol, LLC, a Missouri limited liability company, (the “Company”), and the
undersigned (“you” or the “Notes Investor”) subscribing to purchase 9%
Subordinated Secured Promissory Notes of the Company (the “Notes”) pursuant to
the terms of this Purchase Agreement and the annexes attached hereto.
 
By completing, executing and delivering this Purchase Agreement, you hereby
agree as follows:
 
1. PURCHASE OF NOTES. Subject to the terms, conditions and provisions of this
Purchase Agreement, you hereby agree to purchase the Notes in the total amount
stated at the top of this page.
 
The Notes Investor agrees to deliver to either the Escrow Agent or the Company
at their respective address:
 
Show Me Ethanol, LLC
26530 E. Highway 24
Carrollton, Missouri 64633


State Bank of Slater
201 West Maple Street
Slater, Missouri 65349
Attention: William L. “Bud” Summers


the following items:
 

 
·
a completed and executed copy of this Purchase Agreement;

 

 
·
payment, in the form of a cashier’s check or by wire transfer to the Escrow
Agent, for the total investment made by you; and

 

 
·
such other documents as the Company may reasonably request in the future to
validate the representations and warranties made below are true.

 
 

--------------------------------------------------------------------------------

 

You agree that you shall not purchase the Notes unless you can make the
representations set forth in Section 7 below. You must initial each of the
representations in Section 7 below.
 
You hereby specifically accept, adopt and agree to be bound by each and every
provision of the Loan and Security Agreement, the Intercreditor/Subordination
Agreement, the Note, the Leasehold Deed of Trust, Assignment of Rents and
Security Agreement and the Escrow Agreement, as each may be amended from time to
time as if executing such documents by signature thereon. You also hereby
acknowledge that you have received copies of the following items from the
Company:
 

 
·
the Loan and Security Agreement, attached hereto as Annex A;

 

 
·
the Intercreditor/Subordination Agreement, attached hereto as Annex B;

 

 
·
a form of the final Note, attached hereto as Annex C;

 

 
·
the Escrow Agreement, attached hereto as Annex D;

 

 
·
the Leasehold Deed of Trust, Assignment of Rents and Security Agreement,
attached hereto as Annex E; and

 

 
·
The Company’s Annual Report filed on Form 10-K for the period ending December
31, 2007 and its Current Reports filed on Form 8-K since January 1, 2008,
attached hereto as Annex F.

 
2. MINIMUM INVESTMENT AMOUNT. Notes Investor agrees and acknowledges that his or
her minimum total purchase for this offering must be at least Twenty Thousand
Dollars ($20,000) and increasing in excess of the minimum Twenty Thousand
Dollars in increments of Five Thousand Dollars ($5,000) (the “Investment
Amount”).
 
3. ACCEPTANCE OF OFFER TO PURCHASE. Notes Investor acknowledges that the Company
has the right to accept this offer to purchase at any time on or before June 6,
2008. Notes Investor understands that the Company may accept this offer for all
or any portion of the Investment Amount (in accordance with Section 2 above) or
may reject this offer, in full or in part, without notice and with or without
cause. If Notes Investor’s offer to purchase is accepted by the Company, the
Company shall execute such signature page, complete the date, which shall be the
date the Notes Investor’s offer to purchase is accepted by the Company, and
return a fully executed and dated copy of this Purchase Agreement to the Notes
Investor, along with the Note executed by the Company.
 
4. PAYMENT OF INVESTMENT AMOUNT. Notes Investor agrees that payment for the
Investment Amount is due upon delivery of this Purchase Agreement to the Escrow
Agent or the Company. After payment has been made, such funds will be held
pursuant to the terms of the Escrow Agreement attached hereto as Annex D.

 
2

--------------------------------------------------------------------------------

 

5. ACCEPTANCE OR REJECTION OF OFFER TO PURCHASE. In the event of the rejection
of this offer to purchase, Note Investor’s payment will promptly be returned to
Note Investor, in accordance with the terms of the Escrow Agreement, attached
hereto as Annex D, and this Purchase Agreement shall have no further force or
effect.
 
6. INFORMATION. NOTES INVESTOR AGREES AND ACKNOWLEDGES THAT HE OR SHE HAS
RECEIVED, CAREFULLY REVIEWED AND UNDERSTANDS THE INFORMATION AND DOCUMENTS WHICH
ARE ATTACHED HERETO. THIS INFORMATION IS RELEVANT TO THE NOTES INVESTOR’S
DECISION TO ENTER INTO THIS PURCHASE AGREEMENT AND ALL AGREEMENTS AND DOCUMENTS
RELATING THERETO.
 
7. REPRESENTATIONS, WARRANTIES, ACKNOWLEDGEMENTS & AGREEMENTS. Notes Investor
represents, warrants, acknowledges and agrees as follows (please initial each
space provided, as appropriate):
 

_____ (a)
I am a resident of the state set forth by my signature below, and I am not a
nonresidential alien of the United States.




_____ (b)
I understand the Notes have not been registered under the Securities Act of
1933, as amended (the “Act”), or applicable state securities laws, and are being
offered and issued in reliance upon exemptions provided in the Act and rules
promulgated thereunder, and applicable state securities laws and regulations. I
make the representations, warranties, acknowledgments and agreements in this
Purchase Agreement with the intent that the same may be relied upon by the
Company in complying with such exemptions. I understand that the Company has no
obligation or intention to register the Notes. There will be no public market
for the Notes, and the provisions of Rule 144 adopted by the Securities and
Exchange Commission under the Act with respect to the resale of restricted
securities will be unavailable to me in respect of the Notes unless all of the
conditions of that rule are met. I further understand that no federal or state
agency has recommended or endorsed the Notes or made any finding or
determination as to the fairness, accuracy or completeness of the provisions
hereof or the offering of the Notes. I understand that as a consequence of the
limitations above, it may not be possible for me to liquidate my investment in
the Notes in the event of an emergency, change of circumstances or other
immediate need for cash.




_____ (c)
After receipt of this executed Purchase Agreement by the Company, the Company
may require me to submit such additional documentation as the Company deems
necessary or appropriate to establish or otherwise evidence or substantiate
compliance with this Purchase Agreement and/or applicable federal or state
securities laws or regulations. All information set forth in any such additional
documentation will be true and accurate in all respects.


 
3

--------------------------------------------------------------------------------

 



_____ (d)
I have received and carefully read and am familiar with the Loan and Security
Agreement, Intercreditor/Subordination Agreement, Form of Notes, Escrow
Agreement, the Leasehold Deed of Trust, Assignment of Rents and Security
Agreement, the Company’s public filings with the Securities and Exchange
Commission, and this Purchase Agreement. I confirm that I agree to the terms of
each of the Loan and Security Agreement, Intercreditor/Subordination Agreement,
the Note, the Leasehold Deed of Trust, Assignment of Rents and Security
Agreement and the Escrow Agreement (collectively the Loan Documents”), including
appointment of the State Bank of Slater as Agent under the Loan and Security
Agreement, appointment of the State Bank of Slater as Escrow Agent under the
Escrow Agreement, that pursuant to the Intercreditor/Subordination Agreement the
senior creditors of the Company will be paid prior to any claims a Notes
Investor may have in case of Company bankruptcy. The terms and provisions of the
Loan Documents are hereby incorporated herein by this reference. In particular,
I acknowledge and agree that I have read and understand the provisions of
Section 11 of the Loan and Security Agreement and that I agree to be bound by
these provisions, including, but not limited to, the indemnification provisions
set forth in Section 11.7 of the Loan and Security Agreement. In addition, I
specifically acknowledge and agree that neither Agent (as defined in the Loan
and Security Agreement) nor Escrow Agent (as defined in the Escrow Agreement)
have made any representations or warranties to me with respect to or regarding
this Purchase Agreement, the Loan and Security Agreement,
Intercreditor/Subordination Agreement, the Note, the Leasehold Deed of Trust,
Assignment of Rents and Security Agreement or the Escrow Agreement, the
Collateral (as defined in the Loan and Security Agreement), any liens or
security interests on or in the Collateral, any of the transactions contemplated
under this Purchase Agreement or these other Loan Documents, the prospects of
repayment of the sums I am loaning to the Company, the return on my investment
or any other matter relating to this Purchase Agreement and the transactions
contemplated under this Purchase Agreement and the other Loan Documents.




_____ (e)
I have had access, during the course of this transaction and prior to the sale
of the Notes, to all information that I believe to be necessary to enable me to
evaluate the merits and risks of a prospective investment in the Notes and of
entering into this Purchase Agreement. I have had the opportunity to ask
questions of and receive answers from the officers of the Company, or a person
or persons acting on their behalf, concerning the terms and conditions of the
offering and the opportunity to obtain any additional information which the
Company possesses or can acquire without unreasonable effort or expense that is
necessary to verify the accuracy of the information to which I have had access.
All questions raised by me have been answered to my full satisfaction.


 
4

--------------------------------------------------------------------------------

 


_____ (f)
I (i) am acquiring the Notes subscribed for herein for my own account for
investment only and not with a view to the distribution or transfer thereof, and
as the sole record and beneficial holder thereof; (ii) am acquiring the Notes
without any intention of reselling or distributing the Notes except in
accordance with the provisions of the Act and rules and regulations promulgated
thereunder and applicable state securities laws, rules and regulations; and
(iii) agree that I will not sell, pledge, hypothecate, donate or otherwise
transfer the Notes, whether or not for consideration, except in accordance with
such laws, rules and regulations, and in all events except upon the submission
to the Company of such other evidence as may be satisfactory to counsel to the
Company, to the effect that any such transfer shall not be in violation of the
Act, applicable state securities laws or any rules or regulations promulgated
thereunder.




_____ (g)
I have such knowledge and experience in financial and business matters that I
and/or my advisors are capable of evaluating the merits and risks of the
prospective investment in the Notes and of the entering into of this Purchase
Agreement. I am able to bear the economic risk of the investment in the Notes
and of entering into this Purchase Agreement, and I have adequate financial or
other means for providing for my current needs and contingencies and have no
need for liquidity in this investment.




_____ (h)
My overall commitment to investments which are not readily marketable is not
disproportionate to my net worth, and my investment in the Notes will not cause
such overall commitment to become excessive.




_____ (i)
I understand that an investment in the Company involves significant risks,
including but not limited to, the lack of transferability of the Notes, the
Company’s lack of operating history, competition and government regulation in
the alternative energy industry, general economic conditions, and the Company’s
lack of business diversity. I have evaluated and understand the risks associated
with an investment in the Company and knowingly accept the same.




_____ (j)
I understand and acknowledge that the Notes will contain a legend similar to the
following:



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE. NO TRANSFER, SALE OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS A REGISTRATION STATEMENT WITH
RESPECT TO THIS NOTE HAS BECOME EFFECTIVE UNDER SAID ACT, AND SUCH REGISTRATION
OR QUALIFICATION AS MAY BE NECESSARY UNDER THE SECURITIES LAWS OF ANY STATE HAS
BECOME EFFECTIVE, OR THE COMPANY HAS BEEN FURNISHED WITH AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THIS NOTE ARE SUBORDINATED, TO
THE EXTENT SPECIFIED IN THE INTERCREDITOR/SUBORDINATION AGREEMENT, DATED AS OF
May___, 2008, BY AND AMONG SHOW ME ETHANOL, LLC, THE MAKER, FCS FINANCIAL, PCA,
AND EACH OF THE OTHER PERSONS SUBJECT TO SUCH AGREEMENT, TO PAYMENTS OF CERTAIN
SENIOR INDEBTEDNESS OF MAKER.

 
5

--------------------------------------------------------------------------------

 



_____ (k)
I understand and acknowledge that with respect to the Notes, including any
portion of the Notes presented for transfer, the Company shall place the
preceding legend in subparagraph (j) on any new Note which may be issued in
connection with such transfer, and shall also make notations on the records of
the Company regarding restrictions on the transferability of said new Note
represented thereby.




_____ (l)
I further warrant that the information set forth in this Purchase Agreement is
true and correct and I acknowledge that the Company, the Agent and the Escrow
Agent are each relying on the accuracy of the information contained herein.




_____ (m)
I am an “accredited investor,” as such term is defined under federal securities
laws, and therefore I meet the standards established in one of the following
categories:

 

 
a)
a director or executive officer of Show Me Ethanol, LLC;

 

 
b)
individual net worth, or joint net worth with your spouse, exceeds $1,000,000;
or

 

 
c)
individual income in excess of $200,000 in 2006 and 2007 or joint income with
your spouse in excess of $300,000 in 2006 and 2007 and you have a reasonable
expectation of reaching at least the same income level in 2008.

 
8. CORRECT AND CURRENT INFORMATION. Notes Investor represents and warrants that
all of the information provided to Company in connection with this Purchase
Agreement is true, correct and complete as of the date hereof, and Notes
Investor further represents, warrants and agrees that if there should be any
change in any of such information prior to the Company’s acceptance of Notes
Investor’s offer to purchase, Notes Investor shall immediately furnish such
revised and corrected information to the Company. Notes Investor represents and
warrants that (i) he or she is over 18 years of age and is legally competent to
execute this Purchase Agreement; (ii) he or she has full power and authority to
execute this Purchase Agreement and to make the representations, warranties,
acknowledgments, agreements and covenants contained herein; (iii) he or she is
authorized to purchase the Notes and to enter into this Purchase Agreement; and
(iv) the purchase of the Notes by Notes Investor and the execution and delivery
of this Purchase Agreement by Notes Investor have been authorized by Notes
Investor (if required) and are not prohibited in any way.
 
9. INDEMNIFICATION BY NOTES INVESTOR. Notes Investor recognizes that the offer,
sale and issuance of the Notes to Notes Investor and the entering into of this
Purchase Agreement with Notes Investor were and will be based upon the
representations, warranties, acknowledgments and agreements of Notes Investor
contained herein, and Notes Investor hereby agrees to defend and indemnify the
Company, the Agent, the Escrow Agent and anyone acting for or on the Company’s
behalf with respect to the execution, delivery and performance of this Purchase
Agreement and/or the offer, sale and/or issuance of the Notes, and to hold the
Company, the Agent, the Escrow Agent and each other person or entity harmless
from and against all losses, liabilities, damages, costs or expenses (including
reasonable attorneys’ fees) arising by reason of or in connection with any
misrepresentation or any breach of any of such representations, warranties,
acknowledgments or agreements by Notes Investor, or arising as a result of the
sale or distribution of the Notes by Notes Investor in violation of this
Purchase Agreement, the Act, or any applicable state securities laws or Notes
Investor’s failure to fulfill any of Notes Investor’s other covenants or
agreements set forth in the agreements attached hereto.

 
6

--------------------------------------------------------------------------------

 

10. OFFER TO PURCHASE IRREVOCABLE. Notes Investor agrees that he or she shall
not and cannot cancel, terminate or revoke this Purchase Agreement and that this
Purchase Agreement shall survive the death, disability or incompetence of the
Notes Investor.
 
11. MISCELLANEOUS. This Purchase Agreement shall be construed in accordance with
and governed by the laws of the State of Missouri, without giving effect to the
choice of law provisions thereof. This Purchase Agreement constitutes the entire
agreement among the parties hereto with respect to the subject matters hereof
and may be amended only by a writing executed by all parties. Words and phrases
herein shall be construed as in the singular or plural number and as masculine,
feminine or neuter gender, according to the context. The remedies provided
herein to the Company and its agents are cumulative and are not exclusive of any
rights or remedies that may be available to any of them at law, in equity or
otherwise. In the event any provision of this Purchase Agreement is held
invalid, illegal or unenforceable, in whole or in part, the remaining provisions
of this Purchase Agreement shall not be affected thereby and shall continue to
be valid and enforceable. In the event any provision of this Purchase Agreement
is held to be invalid, illegal or unenforceable as written, but valid, legal and
enforceable if modified, then such provision shall be deemed to be amended to
such extent as shall be necessary for such provision to be valid, legal and
enforceable and it shall be enforced to that extent. This Purchase Agreement and
the representations, warranties, acknowledgments and agreements contained herein
shall be binding upon the heirs, legal representatives, successors and permitted
assigns of the Notes Investor.

 
7

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT SIGNATURE PAGE
 
The undersigned has executed this Purchase Agreement, on this  ____ day of
__________, 2008.
 
Total Value of Investment:
      
Name of Notes Investor:
       
Address:
              
State of Residence:
        
Telephone Number:
        
Social Security Number(s):
         



NOTES INVESTOR:
   
Name:
      
Signature:
     
Title (if applicable):
   
Signature of Joint Tent or Tenant in Common (if so purchasing):
   
Signature:
     
Printed Name:
 
Relationship:


 
8

--------------------------------------------------------------------------------

 

ACCEPTANCE
 
Show Me Ethanol, LLC hereby accepts this Purchase Agreement for all of the Notes
offered to be purchased.
 

 
SHOW ME ETHANOL, LLC
     
Date of Acceptance:
By:
         
Name: Greg Thomas
_______________________, 2008
 
Title: General Manager


 
9

--------------------------------------------------------------------------------

 
 